Case: 20-40849    Document: 00515700264        Page: 1     Date Filed: 01/08/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 8, 2021
                                No. 20-40849                         Lyle W. Cayce
                                                                          Clerk

   In re: Blaine Keith Milam,

                                                                       Movant,

                          consolidated with
                            ____________

                               No. 20-70024
                              ____________

   Blaine Keith Milam,

                                                         Petitioner—Appellant,

   v.

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                         Respondent—Appellee.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:20-CV-646


   Before Elrod, Graves, and Higginson, Circuit Judges.
Case: 20-40849       Document: 00515700264        Page: 2    Date Filed: 01/08/2021

                                     No. 20-40849
                                   c/w No. 20-70024

   Per Curiam:*
          Blaine Keith Milam is a Texas state prisoner scheduled to be executed
   on January 21, 2021. He appeals an order transferring his second-in-time
   petition for writ of habeas corpus to this Court. He has also filed a motion to
   stay his execution. We AFFIRM the order of transfer and DENY his
   motion for stay of execution.
                                          I.
          In 2010, Blaine Keith Milam was convicted of capital murder of
   thirteen-month-old Amora Bain Carson and sentenced to death in Texas
   state court. His conviction and sentence were affirmed. Milam v. State, No.
   AP-76,379, 2012 WL 1868458 (Tex. Crim. App. May 23, 2012). Milam
   subsequently sought post-conviction relief in state and federal court. Both
   habeas petitions were denied. See Ex parte Milam, No. WR-79,322-01, 2013
   WL 4856200 (Tex. Crim. App. Sept. 11, 2013); Milam v. Director, TDCJ-
   CID, No. 4:13-CV-545, 2017 WL 3537272 (E.D. Tex. Aug. 16, 2017); Milam
   v. Davis, 733 F. App’x 781 (5th Cir. 2018) (declining to grant a Certificate of
   Appealability), cert. denied, 139 S. Ct. 335 (2018). Neither petition included
   the claim that Milam was categorically ineligible for execution due to an
   intellectual disability.
          In 2019, Milam filed a successive state habeas petition raising several
   claims, including the claim that he cannot be executed due to his intellectual
   disability. Ex parte Milam, No. WR-79,322-02, 2019 WL 190209, at *1 (Tex.
   Crim. App. Jan. 14, 2019). His state petition was denied. Ex parte Milam, No.
   WR-79,322-02, 2020 WL 3635921 (Tex. Crim. App. July 1, 2020).
          On October 2, 2020, Milam filed a motion to file a successive federal
   habeas petition raising an intellectual disability claim. We denied the motion,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-40849      Document: 00515700264          Page: 3     Date Filed: 01/08/2021




                                     No. 20-40849
                                   c/w No. 20-70024

   holding that a claim under either Moore v. Texas, 137 S. Ct. 1039 (2017), or
   Atkins v. Virginia, 536 U.S. 304 (2002), was previously available to him. In re
   Milam, No. 20-40663, 2020 WL 7658498, at *2–*3 (5th Cir. Oct. 27, 2020).
          On December 15, 2020, Milam filed a second-in-time federal habeas
   petition in the U.S. District Court for the Southern District of Texas. The
   case was transferred to the Eastern District of Texas, which transferred the
   petition to this Court for consideration under 28 U.S.C. § 2244(b)(3)(A).
   Milam appeals the transfer order and moves to stay the execution.
                                          II.
          We first address Milam’s argument that the district court erred in
   transferring the order to this Court based on its “erroneous conclusion” that
   his motion for authorization to file a successive petition constituted a “prior
   application” under 28 U.S.C. § 2244(b)(1) (“A claim presented in a second
   or successive habeas corpus application under section 2254 that was
   presented in a prior application shall be dismissed.”). To the contrary, the
   district court did not designate his motion as a prior application under section
   2244(b)(1); instead, it addressed his motion solely under the purview of
   section 2244(b)(3)(A). We thus reject the assertion that the transfer order
   relied on section 2244(b)(1).
          We now turn to section 2244(b)(3)(A), which states that an applicant
   must move the appropriate court of appeals for an order authorizing the
   district court to consider a second or successive application before filing it in
   district court. Relying on this statutory provision, the district court
   concluded that it lacked jurisdiction to consider Milam’s second-in-time
   federal habeas petition, finding the application to be a second or successive
   petition requiring appellate authorization of the district court’s review.
   Indeed, the question of whether the district court lacked jurisdiction depends
   on whether Milam’s petition is a “second or successive” petition within the




                                          3
Case: 20-40849      Document: 00515700264          Page: 4     Date Filed: 01/08/2021




                                     No. 20-40849
                                   c/w No. 20-70024

   meaning of section 2244(b)(3)(A). Adams v. Tahler, 679 F.3d 312, 321 (5th
   Cir. 2012). “Although a prisoner’s application is not second or successive
   simply because it follows an earlier federal petition, it is the well-settled law
   of this circuit that a later petition is successive when it: (1) raises a claim
   challenging the petitioner’s conviction or sentence that was or could have
   been raised in an earlier petition; or (2) otherwise constitutes an abuse of the
   writ.” In re Sepulvado, 707 F.3d 550, 553 (5th Cir. 2013) (quoting In re Cain,
   137 F.3d 234, 235 (5th Cir. 1998)) (internal quotation marks and alterations
   omitted).
          Milam urges us to reject the characterization of his petition as
   “second” or “successive” because it would bar federal review of his
   intellectual disability claim and permit execution of an intellectually disabled
   person, in violation of the Eighth Amendment and the Suspension Clause.
   But we cannot ignore longstanding precedent that a petition is successive
   when it raises a claim that could have been raised in an earlier petition. See
   Cain, 137 F.3d at 235. In his second-in-time habeas petition, Milam raises an
   intellectual disability claim that we have already deemed previously available
   when considering his motion for authorization to file a successive habeas
   petition. See Milam, 2020 WL 7658498, at *2–*3 (concluding that Milam had
   the opportunity to seek amendment of his initial federal habeas petition to
   include an intellectual disability claim in the several months between Moore
   and the petition’s dismissal); see also In re Soliz, 938 F.3d 200, 204 (5th Cir.
   2019) (denying request to file successive habeas petition raising an
   intellectual disability claim and seeking relief from execution where relevant
   court decision was published four months before denial of initial habeas
   application). We had also noted that Milam presented evidence at trial of his
   intellectual disability, and the jury did not consider the additional Briseno
   factors struck down by Moore when unanimously agreeing that Milam did not
   prove his intellectual disability by a preponderance of the evidence. Milam,




                                          4
Case: 20-40849      Document: 00515700264          Page: 5     Date Filed: 01/08/2021




                                     No. 20-40849
                                   c/w No. 20-70024

   2020 WL 7658498, at *3. Thus, because Milam had sufficient opportunity to
   raise his intellectual disability claim in a prior petition, we must construe his
   second-in-time habeas petition as successive. See id.
          Because we conclude the petition is successive, the district court did
   not have jurisdiction to consider the petition and correctly transferred the
   case to us. As Milam recognizes, we previously concluded that he could not
   establish the prior unavailability of his intellectual disability claim and that
   his petition is barred under section 2244(b)(1). Therefore, federal courts lack
   jurisdiction over his petition, so we dismiss Milam’s successive habeas
   petition. See Adams, 679 F.3d at 323. As there is no basis for a stay, we deny
   his motion for a stay of execution.
                                         III.
          For the foregoing reasons, we AFFIRM the order of transfer and
   DENY his motion for stay of execution.




                                          5